UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176969 DARKSTAR VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 26-0299456 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 410 Park Avenue 15th Floor New York, NY 10022 (Address of principal executive offices) (866) 360-7565 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of March 12, 2014, 107,145,000 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item IA. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. DARKSTAR VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS January 31, July 31, (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Prepaid Expenses - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts Payable $ $ Note Payable Total Current Liabilities Commitments and Contingencies Stockholders’ Deficiency: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common Stock, $.0001 par value; 500,000,000 shares authorized, 107,145,000 shares issued and outstanding at January 31, 2014 and July 31, 2013 Additional Paid-In Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficiency ) ( 92,553
